On Rehearing.
Whitfield, C. J.
If it be assumed that technical error was committed in admitting testimony over the defendant’s objection, the testimony-was merely immaterial and not essentially illegal. This being so, the error, if any, does not cause a reversal of the judgment, as it appears from the record brought here by the defendant on his writ of error that the admission of the supposed immaterial evidence could not reasonably have injured the defendant. The fact that the defendant omitted to include in the bill of exceptions the evidence ,fo.r.the defendant does not affect this conclusion. There is evidence that the house burned was the property of E. L. Parshley and that one *18side of it was occupied by the defendant as a meat market and the other side by C. T. McDaniel as a bowling alley, so no fatal variance between the information and the proof appears. A rehearing is denied.
Shackleford and Cockrell, J. J., concur.
Taylor, Hocker, and Parkhill, J. J., concur in the opinion.